NOTICE
      The text of this opinion can be corrected before the opinion is published in the
      Pacific Reporter. Readers are encouraged to bring typographical or other formal
      errors to the attention of the Clerk of the Appellate Courts:
                          303 K Street, Anchorage, Alaska 99501
                                   Fax: (907) 264-0878
                            E-mail: corrections @ akcourts.us


            IN THE COURT OF APPEALS OF THE STATE OF ALASKA


ADAM KEITH KASGNOC SR.,
                                                     Court of Appeals No. A-12091
                           Appellant,              Trial Court No. 3AN-12-08627 CR

                    v.
                                                              OPINION
STATE OF ALASKA,

                           Appellee.                   No. 2648 — June 28, 2019


             Appeal from the Superior Court, Third Judicial District,
             Anchorage, Michael R. Spaan, Judge.

             Appearances: Michael L. Barber, Barber Legal Services,
             Boston, Massachusetts (opening brief), and Michael Horowitz,
             Law Office of Michael Horowitz, Palmer (reply brief), under
             contract with the Office of Public Advocacy, Anchorage, for the
             Appellant. Tamara E. DeLucia, Assistant Attorney General,
             Office of Criminal Appeals, Anchorage, and Jahna Lindemuth,
             Attorney General, Juneau, for the Appellee.

             Before: Allard, Chief Judge, and Wollenberg and Harbison,
             Judges.

             Judge WOLLENBERG.


             Adam Keith Kasgnoc Sr. appeals his convictions for second-degree sexual
assault and incest. On appeal, he argues that the trial court erred in admitting, under
Alaska Evidence Rule 404(b)(3), evidence related to his prior sexual abuse of a minor.
For the reasons explained in this opinion, we reject Kasgnoc’s claim, and we affirm his
convictions.


       Underlying facts
               In August 2012, the State accused Kasgnoc of sexually penetrating his
twenty-year-old daughter, L.K., while she was incapacitated or unaware of the sexual act.
On the night of the incident, L.K. was sleeping at Kasgnoc’s apartment. She reported
that, during the night, she awoke to find Kasgnoc on top of her, inserting his penis into
her vagina. L.K. pushed Kasgnoc off, dressed, and left the apartment. L.K. subsequently
reported the assault to the police.
               A grand jury indicted Kasgnoc for second-degree sexual assault and incest.1
Kasgnoc was tried twice. The first trial ended in a mistrial after the jury deadlocked. A
second jury convicted Kasgnoc of both charges.
               Kasgnoc testified in his defense at both trials, providing a different version
of events than L.K. Kasgnoc testified that after L.K. arrived at his apartment, he told her
that she could sleep on the living room floor; he then returned to his room to sleep.
Sometime later, he awoke to find that his shorts had been removed and L.K. was lying
naked in his bed, touching his penis. Kasgnoc testified that he told L.K. to get out of his
apartment, and L.K. dressed and left.




   1
       AS 11.41.420(a)(3)(B) & (C) and AS 11.41.450(a)(1), respectively.

                                            –2–                                         2648
       The trial court’s ruling on the admissibility of evidence of Kasgnoc’s prior
       sexual abuse of a minor
              In 2001, prior to the events in this case, Kasgnoc was convicted of sexually
abusing another one of his daughters, V.K., beginning when she was six years old.
During his testimony in the present case, Kasgnoc acknowledged that he initially blamed
V.K. for the abuse. He also testified that on some occasions, V.K. initiated the sexual
contact. Kasgnoc said that his abuse of V.K. lasted about four years.
              During Kasgnoc’s first trial on the current charges, the prosecutor argued
that evidence of Kasgnoc’s prior abuse of V.K. was admissible under Alaska Evidence
Rule 404(b)(3) if Kasgnoc raised a consent defense. Evidence Rule 404(b)(3) provides,
in relevant part:
              In a prosecution for a crime of sexual assault in any degree,
              evidence of other sexual assaults or attempted sexual assaults
              by the defendant against the same or another person is
              admissible if the defendant relies on a defense of consent.
The trial court disagreed that Kasgnoc’s defense was properly characterized as a consent
defense. Ultimately, however, Kasgnoc’s attorney agreed to introduce evidence of the
prior conduct during his direct examination of Kasgnoc. The first trial ended in a
mistrial.
              Before Kasgnoc’s second trial, the prosecutor filed a motion to introduce
evidence of the prior conduct under Alaska Evidence Rule 404(b)(4). Evidence Rule
404(b)(4) provides:
              In a prosecution for a crime involving domestic violence or
              of interfering with a report of a crime involving domestic
              violence, evidence of other crimes involving domestic
              violence by the defendant against the same or another person
              or of interfering with a report of a crime involving domestic
              violence is admissible. In this paragraph, “domestic


                                          –3–                                         2648
             violence” and “crime involving domestic violence” have the
             meanings given in AS 18.66.990.
Kasgnoc opposed the State’s motion to introduce evidence of his prior conduct.
             By then, Kasgnoc’s case had been reassigned to a different superior court
judge. That judge ruled that, if Kasgnoc relied on a consent defense, evidence of his
prior conduct involving V.K. would be admissible under Rule 404(b)(3). The court
declined to rely on Rule 404(b)(4), concluding that Rule 404(b)(3) governed to the
exclusion of Rule 404(b)(4) because Rule 404(b)(3) was specifically applicable to sexual
assaults. The court described Rule 404(b)(4) as “more lenient” than Rule 404(b)(3)
because Rule 404(b)(3) required a “consent” defense as a prerequisite in a sexual assault
case. The court acknowledged that incest was “a crime involving domestic violence” for
purposes of Rule 404(b)(4),2 but the court nonetheless decided to rely solely on Rule
404(b)(3).
             The State filed a motion to reconsider, arguing that evidence of Kasgnoc’s
prior conduct was admissible under Rule 404(b)(4) because the charged offenses and
Kasgnoc’s prior conduct qualified as crimes involving domestic violence.3
             The trial judge denied the State’s motion. The judge again ruled that the
“specific rule for sexual assault” applied over the “general rule for domestic violence.”
             The judge also noted that, without Kasgnoc raising a consent defense, he
considered admission of evidence of the prior conduct more prejudicial than probative.




   2
       See AS 18.66.990(3)(A) (including, in the definition of “crime involving domestic
violence,” crimes against a person under AS 11.41 when the crime is committed by one
“household member” against another “household member”). “Household member” is
separately defined in AS 18.66.990(5).
   3
       See AS 18.66.990(3) (defining “crime involving domestic violence”).

                                          –4–                                       2648
The court then analyzed the Bingaman factors and concluded that he would admit
evidence of the prior conduct if Kasgnoc raised a consent defense.4
              At trial, Kasgnoc raised a defense that the court characterized as a “consent”
defense. As we described earlier, Kasgnoc testified that he woke up to L.K. initiating
sexual contact with him, and he told her to leave.
              The prosecutor devoted a significant portion of the State’s case to
Kasgnoc’s prior abuse of V.K., focusing extensively on this prior conduct during his
cross-examination of Kasgnoc. In his closing argument, the prosecutor then relied
heavily on Kasgnoc’s prior conduct for propensity purposes.
              Kasgnoc now appeals.


       Why we affirm the admissibility of the challenged evidence
              In admitting evidence of Kasgnoc’s prior conduct under Rule 404(b)(3), the
trial court relied on what Kasgnoc asserts is an improper understanding of “consent” in
the context of that rule. In his defense, Kasgnoc argued that L.K. initiated the sexual
contact, and that when he awoke to L.K. touching him, he demanded that she leave. In
short, he maintained that no sexual penetration occurred. The trial court viewed this as
a “consent” defense, inferring that by initiating the contact, L.K. was essentially
consenting to it.
              On appeal, Kasgnoc argues that he did not raise a consent defense, and he
therefore contends that evidence of his prior conduct was inadmissible under Rule




   4
       See Bingaman v. State, 76 P.3d 398, 415-16 (Alaska App. 2003) (setting out the
factors a trial court must consider before admitting evidence of a defendant’s other acts for
propensity purposes).

                                            –5–                                         2648
404(b)(3). We agree with Kasgnoc that his defense was not properly characterized as
a “consent” defense.5
              Black’s Law Dictionary defines “consent” as: “A voluntary yielding to
what another proposes or desires; agreement, approval, or permission regarding some act
or purpose.”6 Rule 404(b)(3) is premised on this definition of “consent”: if a defendant
claims that such an agreement to engage in sexual contact existed, then evidence that the
defendant committed past sexual assaults (where such agreement was lacking) becomes
relevant.
              Here, Kasgnoc was not defending on the ground that he and L.K. engaged
in mutually agreed-upon sexual activity — i.e., consensual sex. Rather, he argued that
L.K. initiated unwanted sexual contact, and that he terminated the encounter as soon as
he woke up to find L.K. in his bed.
              Moreover, Kasgnoc was accused of sexually penetrating L.K. A consent
defense presupposes that the sexual penetration occurred and that both parties agreed to
it. But Kasgnoc argued that no sexual penetration occurred at all.
              Because Kasgnoc argued that L.K. initiated the sexual contact, he did not
agree or yield to it, and no sexual penetration occurred, Kasgnoc’s defense was not a
“consent” defense.      Accordingly, evidence of Kasgnoc’s prior conduct was not
admissible under Rule 404(b)(3).7

   5
      Cf. Willock v. State, 400 P.3d 124, 128 (Alaska App. 2017) (suggesting that
defendant’s denial that any sexual penetration occurred meant that consent was not at issue).
   6
       Black’s Law Dictionary (10th ed. 2014), at 368.
   7
       Because we conclude that evidence of Kasgnoc’s prior conduct was not admissible
under Rule 404(b)(3) because he did not raise a consent defense, we need not resolve the
separate question of whether prior acts of sexual abuse of a minor are admissible under Rule
404(b)(3), since — according to the rule’s express terms — it applies only to the admission
                                                                               (continued...)

                                           –6–                                          2648
              That said, we conclude that, even if the evidence of Kasgnoc’s conduct with
V.K. was not admissible under Rule 404(b)(3), it was admissible under Rule 404(b)(4).
              We acknowledge that the trial court disclaimed reliance on Rule 404(b)(4)
as a basis of admission. But this ruling rested on the assumption that in a sexual assault
case, Rule 404(b)(3) applies to the exclusion of Rule 404(b)(4). Because we questioned
the validity of this premise, we requested supplemental briefing from the parties
regarding this question and the admissibility of the prior-act evidence under Rule
404(b)(4).
              Having reviewed the supplemental briefing, we conclude that the trial court
erred, as a matter of law, in ruling that subsections (b)(3) and (b)(4) are mutually
exclusive. It is true that the two provisions have different prerequisites. As to sexual
assault prosecutions, Rule 404(b)(3) is premised on a defendant’s reliance on a particular
defense — consent. In contrast, Rule 404(b)(4) is premised on the notion that there is
a pre-existing relationship between the defendant and the complaining witness.8
              But there is clear overlap between the rules. To define the scope of Rule
404(b)(4), the legislature incorporated the definition of “domestic violence” set out in
AS 18.66.990(3). Under this definition, “domestic violence” means one or more of a list
of crimes when committed by one “household member” against another.9




   7
       (...continued)
of “other sexual assaults or attempted sexual assaults.”
   8
       See Anderson v. State, 436 P.3d 1071, 1078 (Alaska App. 2018) (“[T]he hallmark of
a crime of domestic violence is that it is a crime that is committed within the context of a pre­
existing relationship.”).
   9
       See AS 18.66.990(3) & (5).

                                             –7–                                            2648
              This list expressly includes any crime against a person under AS 11.41,
including sexual assault.10 Thus, in a sexual assault prosecution, where the defendant
and the complaining witness are “household members” as defined in AS 18.66.990, and
the defendant argues that the sexual contact was consensual, both Rule 404(b)(3) and
404(b)(4) could be implicated (depending on the nature of the defendant’s prior conduct
that the State seeks to introduce).
              There are two characteristics of Rule 404(b)(4) that temper the trial court’s
concern that application of that provision to sexual assault cases would unduly minimize
the State’s need to rely on Rule 404(b)(3). First, to qualify for admission under Rule
404(b)(4), the defendant’s prior act must also qualify as a “crime involving domestic
violence.” Second, a single sexual act does not establish a “sexual relationship” for
purposes of the definition of “household member.”11 Thus, absent the existence of one
of the other statutory qualifying relationships (like a familial relationship, as here), a
sexual assault cannot be considered a crime of domestic violence for purposes of Rule
404(b)(4) by virtue of a single sexual act.
              Because Kasgnoc’s prior offense (sexual abuse of a minor) and the charged
offenses (second-degree sexual assault and incest) both involved Kasgnoc’s biological
daughters, and because they are qualifying offenses under AS 18.66.990(3), they

   10
        See AS 18.66.990(3)(A). The crimes of sexual assault are codified at AS 11.41.410­
.427.
   11
       See Bates v. State, 258 P.3d 851, 860-61 (Alaska App. 2011); see also Miller v. State,
312 P.3d 1112, 1116 (Alaska App. 2013) (noting that a single consensual sexual encounter
does not amount to a “sexual relationship” under AS 18.66.990(5)); Leu v. State, 251 P.3d
363, 369 (Alaska App. 2011) (holding that the defendant’s ongoing friendship with another
man that included occasional sexual intimacy qualified as a “sexual relationship” under
AS 18.66.990 because “[t]his is not the type of non-consensual or short-lived sexual
involvement that falls outside the ordinary person’s understanding of a ‘sexual
relationship’”).

                                           –8–                                          2648
constitute “crimes involving domestic violence” for purposes of Rule 404(b)(4).12
Therefore, evidence of Kasgnoc’s prior conduct involving V.K. was admissible under
Rule 404(b)(4) if, after application of the factors set out in Bingaman v. State, the trial
court concluded that the probative value of the evidence outweighed the danger of undue
prejudice, confusion of the issues, or considerations of undue delay under Evidence Rule
403.13
               Even though the judge improperly applied Rule 404(b)(3), he nonetheless
correctly conducted a Bingaman analysis.14 In undertaking a Bingaman analysis, a judge
must consider the particular circumstances of the charged case — for example, whether
the other-acts evidence is relevant to any material issue in the case and how seriously
disputed the material issue is.15 The judge in this case did that: although he improperly
characterized Kasgnoc’s defense as a “consent” defense for purposes of Rule 404(b)(3),
he clearly considered this defense a prerequisite to the admission of evidence of
Kasgnoc’s prior conduct under Rule 403.
               The court’s remaining Bingaman analysis involved a straightforward
balancing of probative value versus undue prejudice. Thus, had the court properly
recognized the applicability of Rule 404(b)(4), there is no reason to think that the
Bingaman analysis would have been any different once Kasgnoc raised the defense that
the court considered critical to its Rule 403 analysis. That is, given the way this case was

   12
         See AS 18.66.990(3) & (5).
   13
         See Bingaman v. State, 76 P.3d 398, 415-16 (Alaska App. 2003).
   14
      See Cordell v. State, 2018 WL 6120201, at *3 (Alaska App. Nov. 21, 2018)
(unpublished) (noting that the Bingaman factors apply to Evidence Rules 404(b)(2), (b)(3),
and (b)(4)); Rollins v. State, 2015 WL 4874789, at *3 (Alaska App. Aug. 12, 2015)
(unpublished) (noting the same).
   15
         Bingaman, 76 P.3d at 415.

                                           –9–                                         2648
litigated, the analysis conducted by the trial court under Bingaman would have been the
same in all material respects under Rule 404(b)(4).
              Kasgnoc challenges the trial court’s Bingaman analysis, arguing that
evidence of Kasgnoc’s prior conduct involving V.K. was too dissimilar from the charged
conduct, and that the prior-act evidence was more prejudicial than probative.
              In conducting the Bingaman analysis, the trial court found that the evidence
of the prior act was strong; Kasgnoc was convicted after a confession and a plea. The
trial court additionally found that the “situational behavior [was] remarkably the same,”
and demonstrated Kasgnoc’s “willingness to have sex with a family member.” Finally,
the court found that the evidence was unlikely to lead the jury to decide the case on
improper grounds.
              We conclude that the trial court did not abuse its discretion when it found
that the probative value of the prior-act evidence outweighed its potential for confusing
the issues, misleading the jury, or engendering unfair prejudice.16 We note that in both
instances — the prior conduct involving V.K. and the charged conduct involving L.K.
— Kasgnoc alleged that his daughter initiated the sexual contact.17
              Because the crimes at issue in this case qualify as “crimes involving
domestic violence” for purposes of Evidence Rule 404(b)(4), and because we are

   16
       See Howard v. State, 239 P.3d 426, 429 (Alaska App. 2010) (reviewing a trial judge’s
weighing of probative value versus the potential for unfair prejudice under the “abuse of
discretion” standard — i.e., whether the ruling is clearly untenable or unreasonable).
   17
        Kasgnoc’s claim that both V.K. and L.K. initiated sexual contact with him may have
given his prior conduct with V.K. independent, case-specific relevance under Alaska
Evidence Rule 404(b)(1). But Rule 404(b)(1) does not provide an independent basis for our
decision in this case because the prosecutor relied heavily on the evidence of Kasgnoc’s prior
conduct with V.K. for propensity purposes. See Berezyuk v. State, 407 P.3d 512, 516 (Alaska
App. 2017) (noting that Evidence Rule 404(b)(1) “expressly prohibits character evidence”
(italics omitted)).

                                           – 10 –                                        2648
convinced that the evidence was admissible under that rule, we affirm the court’s
decision on this alternate ground.
              That said, our decision should not be read to condone the scope of the
evidence and argument that the prosecutor presented as to Kasgnoc’s prior conduct. In
our view, the prosecutor devoted an inordinate amount of time to the prior-act evidence,
often focusing more on the prior conduct than on the charged conduct, and describing
the prior conduct in unnecessarily inflammatory detail.
              For the most part, Kasgnoc’s attorney did not object to the scope of the
evidence or the nature of the prosecutor’s argument. And on appeal, Kasgnoc does not
raise this issue as a matter of plain error. But we wish to remind prosecutors, defense
attorneys, and trial judges that the question of the admissibility of prior-act evidence is
a question separate and distinct from the nature and scope of that evidence, and the type
and tenor of a prosecutor’s arguments.18


        A note on the judgment
              In our review of this case, we discovered that the written judgment in the
appellate record appears to inaccurately reflect the sentence Kasgnoc received. At
sentencing, the court imposed a composite sentence of 35 years to serve (with additional
suspended time), but the judgment shows that Kasgnoc received a composite sentence

   18
       Cf. Conley v. Alaska Commc’ns Sys. Holdings, Inc., 323 P.3d 1131, 1136, 1138-39
(Alaska 2014) (recognizing that a court’s pretrial decision to admit prior-act evidence does
not necessarily mean that the use of the evidence at trial is unfettered, but where the
defendant failed to object to the improper use of the evidence at trial, the defendant could not
rely on the improper use of the evidence to argue that the trial court abused its discretion in
its pretrial ruling); see also State v. Washington, 693 N.W.2d 195, 204 (Minn. 2005)
(recognizing that the court’s task of weighing probative value against prejudicial effect does
not end with the preliminary decision to admit some prior-act evidence, but that the
defendant bears the burden of challenging the scope of such evidence).

                                            – 11 –                                         2648
of 45 years to serve. Neither party has flagged this issue in their briefs. If Kasgnoc
believes that there is an error in the judgment and this error has not yet been addressed,
Kasgnoc may file a motion to correct the judgment in the superior court.19


        Conclusion
              We AFFIRM the judgment of the superior court.




   19
        See Graybill v. State, 822 P.2d 1386, 1388 (Alaska App. 1991) (“Where . . . a conflict
exists between an orally imposed sentence and a subsequently issued written judgment, it is
well settled that the oral pronouncement of sentence must govern.”).

                                           – 12 –                                        2648